Citation Nr: 1623868	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-02 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971 and from June 1972 to April 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for an anxiety disorder and assigned a 30 percent evaluation effective from March 2, 2012.

In August 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a March 2015 rating decision, the RO increased the evaluation for an anxiety disorder to 50 percent, effective from January 27, 2015.  In an October 2015 rating decision, the RO increased the evaluation for an anxiety disorder to 50 percent, effective from March 2, 2012, the date of the Veteran's initial claim.  Because the assigned disability rating is not the maximum rating available, the issue remains on appeal and was returned to the Board for further appellate review. See AB v. Brown, 6 Vet. App. 35 (1993).

As noted in the August 2014 remand, on several occasions, the Veteran withdrew all Board and RO hearing requests through June 2014.  However, following the March 2015 rating decision, on March 6, 2015, the Veteran indicated that he disagreed with the assigned rating and the effective date of the 50 percent evaluation, and he stated that he wished to appear at a videoconference hearing at the RO before a Veterans Law Judge.  Nevertheless, on March 27, 2015, the Veteran's attorney submitted argument in support of the appeal along with a waiver of the Veteran's requested hearing.  Therefore, the Board deems his request for a Board hearing withdrawn. See 38 C.F.R § 20.704(e).

In July 2015, the Board remanded the case to the AOJ to afford the Veteran a Decision Review Officer (DRO) hearing, as requested prior to the recertification of the case to the Board in April 2015.  Following the July 2015 remand, the Veteran's attorney has submitted various statements with waivers of the requested DRO hearing and also requests for DRO hearings.  However, the most recent submission dated in February 2016 includes the attorney's arguments in support of the appeal along with a waiver of the Veteran's requested DRO hearing and a waiver of RO consideration of any additional evidence or aguments.  In fact, she specifically stated, "The [V]eteran has previously stated he does not wish to have a hearing in this matter."  Therefore, the Board deems his request for a DRO hearing withdrawn. See 38 C.F.R § 20.704(e).  The case has since been returned to the Board for appellate review.

The Board also notes that the appeal had originally included the issues of entitlement to service connection for a bilateral foot disorder and to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, the RO granted those claims in a January 2016 rating decision.  As such, no further consideration is necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's anxiety disorder has been manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.  He does not have occupational and social impairment with deficiencies in most areas.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for an anxiety disorder have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his anxiety disorder.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment notes, correspondence from a private physician, and private psychiatric evaluations, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to this claim.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA mental disorder examinations in June 2012 and January 2015.  In addition, he was afforded a VA social and industrial survey in October 2015.

As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's anxiety disorder.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's anxiety disorder since he was last examined in January 2015.  The Board notes that the Veteran reported that he had recently developed a penchant for "unprovoked violence" in the past year during an October 2015 VA social and industrial survey; however, the social worker who completed the survey accounted for the Veteran's mental status during the interview.  The social worker also described his "unprovoked violence" in relation to his panic attacks, stating that he had a safe room in his home and that his wife was his safe person that reduced the intensity of his panic attacks.  While the Veteran's report of unprovoked violence could indicate a worsening of the Veteran's psychiatric symptoms since the January 2015 VA examination, the Board finds that another VA examination to address the current nature and severity of his anxiety symptoms is unnecessary in this case, as the symptoms are contemplated in the October 2015 VA social and industrial survey.  The Board also notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the July 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, in the July 2015 remand, the Board noted that the Veteran's attorney submitted a request for a DRO hearing before the case was recertified to the Board in April 2015.  Therefore, the case was remanded to afford the Veteran his requested hearing in connection with his claim for higher initial evaluations for an anxiety disorder.  In a July 2015 statement, the Veteran's attorney indicated that the Veteran wished to waive his request for a DRO hearing.  However, in October 2015, the attorney requested another DRO hearing and informal conference with respect to the appeal.  Thereafter, in another October 2015 statement, the attorney related that she had received notification that the RO scheduled the Veteran for a DRO hearing in November 2015; however, she noted that she intended to withdraw the hearing request.  In a November 2015 statement, the attorney noted that the Veteran had waived his DRO hearing and requested that the case be reviewed.  In December 2015, she submitted another request for a DRO hearing and informal conference.  The last submission related to the DRO hearing requests was received in February 2016.  In that statement, the attorney stated, "The [V]eteran has previously stated he does not wish to have a hearing in this matter."  Thus, the Board has determined that the DRO hearing request has been withdrawn and that there was compliance with the July 2015 remand because the RO scheduled the Veteran for a DRO hearing, which the attorney later cancelled and ultimately withdrew.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's anxiety disorder is currently assigned a 50 percent disability evaluation, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413. 

Under Diagnostic Code 9413, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

During a June 2012 VA examination, the Veteran reported that he had been married for 32 years.  He stated that his marriage was going well and that his wife took good care of him.  He related that he was close with his two adult children and noted that their relationship was fine.  He also indicated that he got along well with people outside of his family.  He noted that he retired from his job at the postal service in 2001.  He was a full-time employee in distribution for 12 years, and he retired due to irritable bowel syndrome (IBS).  The Veteran stated that he had constant anxiety about his IBS, which caused him to have panic attacks.  He related that he had four to five panic attacks in the previous six months.  He reported that his panic attacks made him feel like he was having a heart attack, causing him to get paranoid and go to the hospital.  He also indicated that he was prescribed Xanax by his physician, which helped alleviate some of his anxiety.  The examiner diagnosed the Veteran with an anxiety disorder not otherwise specified (NOS) and assigned a GAF score of 60.  He opined that the Veteran's anxiety disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; the symptoms were controlled by medication.  

In May 2012 correspondence, the Veteran's private family practice physician stated that the Veteran experienced high levels of anxiety due to his IBS and chronic back pain.  He noted that the Veteran made numerous trips to the emergency room for his anxiety symptoms.  He also opined that the Veteran's high level of anxiety continued to disable him and made him unable to work.

In an April 2013 statement, the Veteran reported that he had severe anxiety that caused uncontrolled panic attacks.  He stated that he was prescribed Xanax, but it was not keeping his panic attacks under control.  He also noted that his Xanax made it difficult to think and remember and reduced his awareness.  He indicated that he left his home a couple of times per week and only left with his wife.  He stated that his wife had to drive because he did not know when he would have a panic attack.  The Veteran reported that he had panic attacks two to three times per day.  He also stated that he constantly worried and was unable to sleep.  He indicated that he was lucky to sleep for three to four hours per night.

In a May 2013 statement, the Veteran's wife stated that he seldom left their home because he was constantly concerned that he would have an IBS episode or a panic attack.  She related that she had to accompany the Veteran when he left the house and had to drive when they left home.  She noted that he had panic attacks several times per day and night.  She stated that his anxiety and panic attacks kept him awake at night, he got little sleep, and he often woke in a panic attack.  She reported that his Xanax did not stop his panic attacks, but it caused him significant difficulty with his memory, thinking, concentration, and focus.  

In a May 2013 statement, the Veteran's adult daughter stated that the Veteran's anxiety caused him to withdraw from life.  She indicated that he was afraid to leave his home because he was concerned about having an IBS episode or a panic attack.  She noted that his anxiety level was always extremely high, despite taking Xanax, and he had panic attacks throughout the day and night.

In an August 2013 VA Disability Benefits Questionnaire (DBQ), the Veteran indicated that he remained married to his wife.  The examining physician noted that the Veteran had the following symptoms: anxiety; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short and long term memory; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  In addition, the examiner noted that the Veteran had agoraphobia; physical symptoms of anxiety; avoidance; and ruminations.  The examiner diagnosed him with an anxiety disorder.  He opined that the Veteran's anxiety disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

In an August 2013 private psychiatric evaluation, the physician who completed the August 2013 VA DBQ form, indicated that he had interviewed the Veteran by telephone and that he had reviewed the Veteran's private treatment notes; a June 2012 VA examination report; statements pertaining to the Veteran's unemployability; and statements from the Veteran, his wife, and his daughter.  During the evaluation, the Veteran complained that he felt anxious.  He stated that he had two panic attacks per day, physical symptoms of anxiety, agoraphobia, social withdrawal, avoidance, initial insomnia, poor concentration, and forgetfulness.  He reported continuously severe symptoms without episodes of improvement or exacerbation since 2008.  The Veteran indicated that he reported to the emergency room for panic attacks requiring treatment.  He stated that he had difficulty starting and completing simple self-care and household tasks, and he had difficulty maintaining pace and consistency in simple household tasks.  He reported that he had been married to his second wife for 32 years and had two adult children.  He related that he medically retired from the postal service in 2001 due to IBS and foot pain, and thereafter, he worked temporarily as a census taker for 30 days in 2010, but he was unable to finish his contract due to his anxiety and foot pain.  

On mental status examination, the Veteran was alert.  There was no fluctuation in his level of consciousness, and he was fully oriented.  His affect was reactive, and his mood was anxious.  He reported experiencing two panic attacks per day.  His thought processes were inefficient, but he denied homicidal and suicidal thoughts.  The Veteran also denied hallucinations, and no delusions were detected.  He had initial insomnia five nights per week with up to a three-hour sleep latency followed by no more than four hours of poor quality anxious sleep.  He reported anxious ruminations during initial insomnia.  His energy level was low, and his concentration was poor.  He was easily distracted and forgetful of facts and events.  His insight was limited, but his judgment was intact.  

The private psychiatrist diagnosed the Veteran with an anxiety disorder with panic attacks, NOS, and assigned a GAF score of 50.  He noted that the Veteran had difficulty understanding complex commands; impairment of concentration, short and long term memory; and he was easily distracted.  He also indicated that the Veteran had a severe disturbance of mood with avoidance and social withdrawal.  He opined that the Veteran had deficiencies in most areas of occupational and social function with an inability to work, social avoidance, and continuously severe anxiety that interfered with routine activities.  He also opined that the Veteran's frequent panic attacks and anxiety affected his ability to function independently, appropriately, and effectively, and he had no capacity to adapt to stressful circumstances.  He also noted that the Veteran's effective human relationships were limited to his wife and children.  

During a January 2015 VA examination, the Veteran stated that he remained married to his wife of 34 years and that they continued to have a good relationship.  He also maintained that he had a good relationship with his adult children.  He stated that he liked to watch television and rarely engaged in social activities.  He endorsed the following symptoms: anxiety; panic attacks more than once a week; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran stated that he was unable to control his panic attacks.  He noted that the severity was about the same, but he felt safer now that he knew the panic attacks were not heart attacks.  He stated that he had not been back to the hospital for anxiety since his last VA examination.  The Veteran reported that he used to have one to two panic attacks per week, but that he now generally had one mild panic attack every day.  He related that he wanted to stay home because, if he had a panic attack in public, people did not know what to do.  He also noted that his sleep varied.  Some nights he slept well, and other nights he did not sleep well.  The Veteran also related that he was not in a good mood due to his pain and anxiety, but he denied having depression.  The examiner noted that the Veteran was casually dressed with marginal grooming and hygiene.  He interacted in a calm, polite manner.  His affect was restricted, and he did not appear unusually anxious.  His speech was normal and easily understood, and his thought processes were logical and goal-directed.  There were no signs of psychosis or unusual behavior.  The examiner diagnosed him with a panic disorder.  She opined that the Veteran's panic disorder manifested in occupational and social impairment with reduced reliability and productivity.   The examiner noted that, on self-report at face value, the Veteran endorsed severe symptoms of anxiety.  She stated that the diagnosed panic disorder represented a progression, and it was a more specific diagnosis than the previous diagnosis of an anxiety disorder.  She noted that the Veteran's panic disorder would likely result in periods lasting between ten to 45 minutes on most days where he would be unable to perform physical or sedentary work due to panic attacks.  She opined that stressful environments would likely exacerbate these problems and lead to more frequent and intense panic attacks.  

During an October 2015 VA social and industrial survey, the Veteran described experiencing panic attacks, feeling detached, and paranoia.  He stated that Xanax helped him sleep, but did not decrease the frequency of his panic attacks.  He related that he slept three to four hours per night.  He also reported that he developed a penchant for "unprovoked violence" in the past year.  He noted that his wife was his safe person that reduced the intensity of his panic attacks, and he described her as his main support.  He related that he liked to stay isolated in his house most of the time.  He also indicated that he liked to read, go in the backyard with his dogs, and watch television.  He further reported that he had social support from the family and friends that were accessible to him, but he did not have emotional support from his siblings.  He indicated that he was unemployed and that he was medically retired from his job as a distribution clerk at the postal service due to his IBS and panic attacks.  

During the VA social and industrial survey, the examiner noted that the Veteran was appropriately dressed and demonstrated appropriate eye contact, voice modulation, attention span, and body language.  However, the examiner also indicated that the Veteran appeared disheveled.  His speech was normal, and the Veteran described his mood as "okay."  His affect was unremarkable.  His responses and thought processes were coherent and easy to understand.  He denied any hallucinations, and he was oriented to person, place, and time.  His long and short term memory was intact, and his immediate recall and judgment were grossly intact.  

The VA social worker who conducted the VA social and industrial survey opined that the Veteran was reasonably likely to be expected to miss at least four days of employment per month related to his service-connected disabilities.  In addition, she opined that the effects of the Veteran's service-connected disabilities on his social functioning were rated as moderate to severe based on self-report measures.  Further, she opined that it appeared that the Veteran had significant impairments that limited his ability to find and maintain gainful employment.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 50 percent.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 50 percent rating throughout the period on appeal. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly include panic attacks and sleep impairment.  He has also endorsed anxiety, anger, irritability, difficulty concentrating, and a tendency to become socially withdrawn.  These symptoms support a 50 percent evaluation.  

Nevertheless, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher during the appeal period.   To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's anxiety disorder has not been shown to be productive of more than occupational and social impairment with reduced reliability and productivity.

As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  In addition, a 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 or 100 percent rating during the appeal period, to include consideration of the Veteran's lay statements, statements from the Veteran's wife and daughter, VA treatment notes, VA examination reports, correspondence from the Veteran's private family practice physician, and private psychiatric evaluations, including a VA DBQ completed by a private psychiatrist.

As to occupational impairment, throughout the entire period on appeal, the Veteran has been unemployed.  A review of the record indicates that the Veteran was medically retired from his position as a distribution clerk with the postal service in 2002 due to flat feet and weak arches. See June 2002 Office of Personnel Management approval for medical retirement.  Further, in statements throughout the record, the Veteran has maintained that he was medically retired due to his back and feet disabilities. See, e.g., April 2002 application for a total disability rating based upon individual unemployability due to service-connected disability (TDIU), August 2002 statement.  In addition, he noted that he stopped working as a census recruiter due to his IBS. See April 2010 statement.  During the June 2012 VA examination, the Veteran reported that he was medically retired from the postal service due to IBS.  In an August 2013 private psychiatric evaluation, he related that he medically retired from the postal service in 2001 due to IBS and foot pain, and thereafter, he worked temporarily as a census taker for 30 days in 2010, but he was unable to finish his contract due to his anxiety and foot pain.  

In May 2012 correspondence, the Veteran's private family practice physician stated that the Veteran's high level of anxiety made him unable to work.  While the Board acknowledges that the Veteran clearly has occupational impairment due to his anxiety symptoms, the evidence does not show that the Veteran's anxiety alone has rendered him unemployable or completely occupationally impaired.  In fact, in the January 2015 VA examination report, the VA examiner noted that the Veteran's symptoms resulted in reduced reliability and productivity.  She opined that his symptoms would likely result in periods lasting between 10 and 45 minutes on most days where the Veteran would be unable to perform work due to panic attacks.  

As to social impairment, the Board initially notes that, in the August 2013 VA DBQ, the private psychiatrist opined that the Veteran had an inability to establish and maintain effective relationships.  However, the Board finds that the remaining evidence of record does not support this finding.  While the Board notes that the Veteran has social impairment due to his anxiety symptoms and panic attacks, the Board does not find that the Veteran is unable to maintain effective relationships.  In fact, throughout the period on appeal, the Veteran maintained a marriage to his wife, which he consistently described as a "good" marital relationship. See June 2012, January 2015 VA examination reports.  In addition, during the October 2015 VA social and industrial survey, the Veteran described his wife as his "safe person" and indicated that she helped to reduce the severity of his panic attacks.  He also consistently reported that he only left the house with his wife. See, e.g., April 2013 statement.  Throughout the appeal, the Veteran related that he had good relationships with his adult children.  During the October 2015 VA social and industrial survey, the Veteran stated that the liked to remain isolated in his home.  Indeed, throughout the record, the Veteran related that he avoided leaving his home due to trepidation about having an IBS episode or an anxiety attack in public.  However, again, the Veteran reported that he did leave his home a few times per week with his wife. See April 2013 statement.  In addition, during the June 2012 VA examination report, the Veteran reported that he got along well with people outside of his family members, and during the October 2015 VA social and industrial survey, he reported that he had social support from both the family and friends that were accessible to him.  

Further, the Veteran's symptomatology has not been similar to that of the 70 or 100 percent criteria.  Throughout the appeal period, the Veteran has not demonstrated abnormal judgment or thinking.  He never endorsed suicidal ideation, homicidal ideation, or obsessional rituals which interfere with routine activities.  His speech has been unremarkable, and he has been alert and oriented to person, place, and time.  During the January 2015 VA examination, the examiner noted that the Veteran was casually dressed with marginal grooming and hygiene; however, he interacted in a calm, polite manner and did not appear unusually anxious.  His speech was normal and easily understood. During the October 2015 VA social and industrial survey, the social worker noted that the Veteran's appearance was disheveled; however, she also noted that he was appropriately dressed and he demonstrated appropriate eye contact, voice modulation, attention span, and body language.  In addition, there is no indication that the Veteran demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board acknowledges the private psychiatrist's opinion in the August 2013 VA DBQ that the Veteran demonstrated near-continuous panic or depression affecting ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the Board also notes that the psychiatrist included an August 2013 narrative with the DBQ in which he indicated that he conducted a phone interview with the Veteran, as requested by the Veteran's attorney, and did not examine the Veteran in person.  The Board assigns more probative value to the VA examiners who examined the Veteran and had the opportunity to observe him in-person while forming their opinions.  

Moreover, as discussed above, the Board finds that the evidence of record weighs against the private psychiatrist's findings that the Veteran demonstrated an inability to establish and maintain effective relationships.  

To the extent any of the symptoms of a 70 percent rating may be shown or argued, such as the Veteran's report that he had a recent penchant for "unprovoked violence" during the October 2015 VA social and industrial survey and the private psychiatrist's opinion that the Veteran had difficulty adapting to stressful circumstances and near-continuous panic, the Board again emphasizes that the Veteran's anxiety disorder has not been shown to be productive of occupational and social impairment with deficiencies in most areas; or total occupational and social impairment to warrant a higher rating.  As discussed above, there is no also indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; homicidal ideation; or disorientation to time or place.  

Finally, the Board acknowledges that GAF scores have fluctuated during the appellate period.  The June 2012 VA examiner assigned a GAF score of 60, whereas the August 2013 private psychiatrist assigned a GAF score of 50.  A GAF score between 41 and 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). See DSM-IV. 

In this case, while the lower GAF score may suggest some impairment greater than that contemplated in the rating assigned, it is but one factor for consideration in assigning a rating.  Moreover, the Veteran's symptoms are not consistent with a GAF score of 50.  Namely, as discussed above, he did not demonstrate serious symptoms such as contemplated in a GAF score between 41 and 50.  For example, he did not have suicidal ideation, severe obsessional rituals, or frequent shoplifting, throughout the appellate period.  In addition, the evidence does not suggest that he had such serious social or occupational impairment.  As discussed above, he maintained a good marital relationship, he had a relationship with his adult children, and he had an emotional support system of friends and family.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the low GAF score of 50.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds that the Veteran's anxiety disorder more generally reflects moderate symptoms. 

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 50 percent disability rating for the entire appeal period.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning referenced in the 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Therefore, the Board finds that the Veteran's anxiety disorder warrants a 50 percent rating, and no higher for the entire appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's anxiety disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which panic attacks, anxiety, and sleep impairment.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic code.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning.   Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected anxiety disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 50 percent for an anxiety disorder is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


